DETAILED ACTION
Claims 1-6 are pending before the Office review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAEKAWA et al (U.S Patent Application 2005/0245051).
With regards to claim 1, Maekawa discloses a method of segmenting a substrate (3) with a metal film (2) (Paragraphs [0130]), comprising: a scribe step of scribing a predetermined segment position of a substrate (1C) with a metal film (2) in a first main surface of the substrate on which a metal film is provided using a scribing tool (40) to form a scribe line (Vb), thereby segmenting the metal film and extending a vertical crack from the scribe line along the predetermined segment position toward an inner side of the substrate with the metal film (Paragraphs [0124]-[0126], [0130], Figures 3a, 3b) and a break step of making a breaking bar have different contact with the substrate with the metal film form a side of a second main surface, on which the metal film is not provided, of the substrate with the metal film to further extend the vertical crack, there by segmenting the substrate wit the metal film in the predetermined segment position (Paragraph [0127]-[0137]. Figures 3c, 3d) (In addition Paragraphs [0072]-[0075] discloses moving the scribe head to a pre-set position, using the cutter wheel to scribe substrate).
With regards to claim 2, Maekawa discloses wherein the break step is performed in a state where the substrate with the metal film is in a vertically reverse posture from a case of the scribe step (Paragraphs [00126], [0127] Figures 3b-3c, discloses turning over the substrate between the scribing and breaking steps).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA et al (U.S Patent Application 2005/0245051), as applied to claims 1 and 2.
With regards to claims 3 and 5, Maekawa discloses wherein the scribe step is performed in a scribe device (222) (Paragraph [0126]), the scribe device including the scribing tool scribing the object to be scribed from above in the scribe step, the substrate with the metal film is fixed to a stage in a posture where the first main surface faces the scribing tool (Paragraph [0126] discloses the substrate is transported by a transport robot R1 to a scribing device 222 to form the vertical crack using a cutter wheel 40 to cut the protective layer and substrate vertically Paragraphs [0072]-[0075] discloses the scribe head moves the cutter wheel to the pre-set location and is pressed and rolled on the protective film and brittle material substrate thereby forming a scribe line on the brittle material surface).
Maekawa does not explicitly discloses the scribe device including a stage on which an object to be scribed is disposed and the scribing tool scribing the object to be scribed which is disposed on the stage. 
However Maekawa discloses during the scribing step the object in the various embodiments are transferred into a scribe device with a table (Paragraph [0115]) and therefore renders obvious the scribe device including a stage on which an object to be scribed is disposed and the scribing tool scribing the object to be scribed which is disposed on the stage.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Maekawa to include the stage as rendered obvious by the embodiment of Maekawa because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired scribing using the stage as rendered obvious by the embodiment of Maekawa. MPEP 2143D

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA et al (U.S Patent Application 2005/0245051), as applied to claims 3 and 5, in view of KENICHI (JP 2005-223270 as evidenced by the machine translation).
With regards to claims 4 and 6,
However the modified teachings of Maekawa are silent as to wherein the scribe device further includes a camera disposed below the stage to observe and take an image of the object to be scribed disposed on the stage, and at least a region in the stage where the camera takes an image is made of a transparent material.
Kenchi discloses a method of scribing a wafer comprising placing the wafer on a transparent stage (1) and a camera (6) located under the stage in order to observe the processing (Paragraphs [0012], [0015]-[0020] Figure 1) rendering obvious wherein the scribe device further includes a camera disposed below the stage to observe and take an image of the object to be scribed disposed on the stage, and at least a region in the stage where the camera takes an image is made of a transparent material.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Maekawa to include the transparent stage and cameras as rendered obvious by Kenchi because the reference of Kenchi teaches that the transparent stage and cameras allows properly places alignment and scribing of the desired surface (Paragraph [0015]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired segmenting using the transparent stage and camera as rendered obvious by Kenchi. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713